DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the free space" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-9, 11, 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowalevicz et al (US 20180091228).
1). With regard to claim 1, Kowalevicz et al discloses an optical signal receiver comprising: 
a waveguide ([0035], “an optical signal may arrive via a free space signal path (e.g., free space optical, FSO) or a fiber or other waveguide system”; [0089], “Additional benefits associated with the use of an optical resonator, such as an etalon, as a front end component combined with a processing subsystem, for the reception of modulated optical signals, include flexible operation, capable of receiving signals from free space or via a fiber coupling or other optical waveguides and/or components”) for receiving a complex modulated optical signal (“phase modulation” or “phase encode optical signals”, [0032]-[0035] and [0065] etc., also Figure 4. [0060], BPSK signals); 
an optical resonator (230 in Figure 2, or 300 in Figure 3) that receives the complex modulated optical signal from the waveguide and converts the complex modulated optical signal to an intensity modulated signal (Figure 3, and [0048]-[0050]); and 
a detector (242/244/250 in Figure 2) that is configured to convert the intensity modulated signal into an electrical signal, the electrical signal having an amplitude indicative of an intensity of the intensity modulated signal from the optical resonator, and that provides a detected signal (Figure 4 etc., and [0051] and [0056]).
2). With regard to claim 3, Kowalevicz et al discloses wherein the receiver accounts for any wavefront distortion for detection without any adaptive optics and any local oscillators or mixers for measuring phase of the complex modulated optical signal ([0005], [0038], [0060] “without the necessity for expensive critical focusing optics nor wavefront correction, nor a locally coherent clock source”, “optical receivers in accord with the aspects and examples disclosed herein do not require a local coherent clock source nor significant optical components to achieve the same receiver capabilities as a conventional optical receiver”; [0072] etc., “As described above, direct wavefront correction requires spatial corrections on the order of fractions of a wavelength (e.g., microns, μm), conventionally achieved with adaptive optics, whereas aspects and embodiments disclosed herein may eliminate the need for such systems”).
3). With regard to claim 7, Kowalevicz et al discloses he optical signal receiver of claim 1, further comprising a processor ([0040], [0092]-[0100], Figure 8) that receives the detected signal and that processes it so as to mitigate any effects of phase disturbance ([0034], “Atmospheric perturbations tend to erode and ultimately destroy the spatial coherency of an optical signal”, [0038], [0059]. [0063], “Such may be beneficial when the optical signal arriving at a receiver has propagated through a medium that causes wavefront variation, as described in more detail with respect to FIGS. 5A and 5B”) to the complex modulated optical signal and to determine information encoded in the complex modulated optical signal (Abstract, [0034], [0038], [0048], [0050], [0059]; and Figure 5B, [0071]-[0073] and [0092]-[0100]).
4). With regard to claim 8, Kowalevicz et al discloses optical system comprising: 
a transmitter (100 in Figure 1) that transmits a complex modulated optical signal (“phase modulation” or “phase encode optical signals”, [0032]-[0035] and [0065] etc., also Figure 4. [0060], BPSK signals) over a medium (the medium between the transmitter and a receiver, Figures 1 and 2, between 100 and 200); and 
a receiver (Figure 2) that receives that complex modulated optical signal and determines information encoded in the complex modulated optical signal ([0046]-[0050] etc.), the receiver including: 
a waveguide ([0035], “an optical signal may arrive via a free space signal path (e.g., free space optical, FSO) or a fiber or other waveguide system”; [0089], “Additional benefits associated with the use of an optical resonator, such as an etalon, as a front end component combined with a processing subsystem, for the reception of modulated optical signals, include flexible operation, capable of receiving signals from free space or via a fiber coupling or other optical waveguides and/or components”) that receives the complex modulated optical signal; 
an optical resonator (230 in Figure 2, or 300 in Figure 3) that receives the complex modulated optical signal from the waveguide and converts the complex modulated optical signal to an intensity modulated signal (Figure 3, and [0048]-[0050]); and 
a detector (242/244/250 in Figure 2) that is configured to convert the intensity modulated signal into an electrical signal, the electrical signal having an amplitude indicative of an intensity of the intensity modulated signal from the optical resonator, and that provides a detected signal (Figure 4 etc., and [0051] and [0056]).
5). With regard to claim 9, Kowalevicz et al discloses wherein the medium is one of free space, a fiber, water, semiconductor, glass, crystal, and a multimode waveguide ([0035], “an optical signal may arrive via a free space signal path (e.g., free space optical, FSO) or a fiber or other waveguide system”; [0089], “for the reception of modulated optical signals, include flexible operation, capable of receiving signals from free space or via a fiber coupling or other optical waveguides and/or components”).
6). With regard to claim 11, Kowalevicz et al discloses wherein the receiver accounts for any wavefront distortion for detection without any adaptive optics and any local oscillators or mixers for measuring phase of the complex modulated optical signal ([0005], [0038], [0060] “without the necessity for expensive critical focusing optics nor wavefront correction, nor a locally coherent clock source”, “optical receivers in accord with the aspects and examples disclosed herein do not require a local coherent clock source nor significant optical components to achieve the same receiver capabilities as a conventional optical receiver”; [0072] etc., “As described above, direct wavefront correction requires spatial corrections on the order of fractions of a wavelength (e.g., microns, μm), conventionally achieved with adaptive optics, whereas aspects and embodiments disclosed herein may eliminate the need for such systems”).
7). With regard to claim 14, Kowalevicz et al discloses wherein the optical resonator has a plurality of regions (Figure 5B etc., [0061] etc., “an etalon may be purposefully designed to conform to a surface, or to have various regions responsive to differing wavelengths, or responsive to differing angles of arrival for a given wavelength, in certain examples”), wherein each region is configured to produce a temporary change in intensity of the optical signal energy in response to a phase change in the complex modulated optical signal so as to provide an average change in intensity of the intensity modulated signal that is related to the magnitude of plurality of absolute phase changes of the complex modulated optical ([0063], “Phase or other variations in any number of differing regions of the etalon's aperture may be simultaneously detected and converted into output intensity modulations at each of a respective output region”; [0065] and [0067] etc., “The output intensity at various regions of the output side of the etalon 520 may occur at different moments, differing in time on the order of magnitude of the wavelength, or frequency, of the light, but the overall output intensity across the back face of the etalon 520 will vary in intensity at a rate on the order of the modulation rate. Accordingly, the amplitude variations between various regions are relatively minor (e.g., in time) relative to the timing of the phase-encoded transitions (e.g., the duration of a symbol)”; that is, the optical resonator produces a temporary change in intensity of the optical signal energy in response to a phase change in the complex modulated optical signal so as to provide an average change in intensity of the intensity modulated signal that is related to the magnitude of plurality of absolute phase changes of the complex modulated optical signal).
8). With regard to claim 15, Kowalevicz et al discloses the optical system of claim 8, further comprising a processor ([0040], [0092]-[0100], Figure 8) that receives the detected signal and that processes it so as to mitigate any effects of phase disturbance to the complex modulated optical signal and to determine information encoded in the complex modulated optical signal ([0034], “Atmospheric perturbations tend to erode and ultimately destroy the spatial coherency of an optical signal”, [0038], [0059]. [0063], “Such may be beneficial when the optical signal arriving at a receiver has propagated through a medium that causes wavefront variation, as described in more detail with respect to FIGS. 5A and 5B”) to the complex modulated optical signal and to determine information encoded in the complex modulated optical signal (Abstract, [0034], [0038], [0048], [0050], [0059]; and Figure 5B, [0071]-[0073] and [0092]-[0100]).
9). With regard to claim 16, Kowalevicz et al discloses a method of detecting information encoded in a complex modulated optical signal (Figures 1-5, “phase modulation” or “phase encode optical signals”, [0032]-[0035] and [0065] etc., also Figure 4. [0060], BPSK signals), the method comprising: 
receiving the complex modulated optical signal at a waveguide (e.g., free space optical, FSO) or a fiber or other waveguide system”; [0089], “Additional benefits associated with the use of an optical resonator, such as an etalon, as a front end component combined with a processing subsystem, for the reception of modulated optical signals, include flexible operation, capable of receiving signals from free space or via a fiber coupling or other optical waveguides and/or components”); 
transmitting the complex modulated optical signal through the waveguide (Figures 1-3) to an optical resonator (230 in Figure 2, or 300 in Figure 3); 
converting the complex modulated optical signal to an intensity modulated optical signal with the optical resonator (Figure 3, and [0048]-[0050]); and 
converting the intensity modulated optical signal into an electrical signal (via detector 242/244/250 in Figure 2), the electrical signal having an amplitude indicative of an intensity of the intensity modulated signal from the optical resonator (Figure 4 etc., and [0051] and [0056]).
10). With regard to claim 17, Kowalevicz et al discloses wherein the complex modulated optical signal is received over a medium, the medium being one of free space, a fiber, water, semiconductor, glass, crystal, and a multimode waveguide ([0035], “an optical signal may arrive via a free space signal path (e.g., free space optical, FSO) or a fiber or other waveguide system”; [0089], “for the reception of modulated optical signals, include flexible operation, capable of receiving signals from free space or via a fiber coupling or other optical waveguides and/or components”).
11). With regard to claim 19, Kowalevicz et al discloses wherein the converting comprises providing an average change in intensity of the intensity modulated signal that is related to the magnitude of plurality of absolute phase changes of the complex modulated optical signal (Figure 5B etc., [0061], “an etalon may be purposefully designed to conform to a surface, or to have various regions responsive to differing wavelengths, or responsive to differing angles of arrival for a given wavelength, in certain examples”, [0063], “Phase or other variations in any number of differing regions of the etalon's aperture may be simultaneously detected and converted into output intensity modulations at each of a respective output region”; [0065] and [0067] etc., “The output intensity at various regions of the output side of the etalon 520 may occur at different moments, differing in time on the order of magnitude of the wavelength, or frequency, of the light, but the overall output intensity across the back face of the etalon 520 will vary in intensity at a rate on the order of the modulation rate. Accordingly, the amplitude variations between various regions are relatively minor (e.g., in time) relative to the timing of the phase-encoded transitions (e.g., the duration of a symbol)”; that is, the optical resonator provides an average change in intensity of the intensity modulated signal that is related to the magnitude of plurality of phase changes of the complex modulated optical signal).
12). With regard to claim 20, Kowalevicz et al discloses he method of claim 16, further comprising processing the detected signal (by a processor etc.; ([0040], [0092]-[0100], Figure 8) to mitigate any effects of phase disturbance ([0034], “Atmospheric perturbations tend to erode and ultimately destroy the spatial coherency of an optical signal”, [0038], [0059]. [0063], “Such may be beneficial when the optical signal arriving at a receiver has propagated through a medium that causes wavefront variation, as described in more detail with respect to FIGS. 5A and 5B”) to the complex modulated optical signal and to determine information encoded in the complex modulated optical signal (Abstract, [0034], [0038], [0048], [0050], [0059]; and Figure 5B, [0071]-[0073] and [0092]-[0100]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalevicz et al (US 20180091228) in view of Ruege et al (Ruege et al: “Multimode Waveguides Coupled to Single Mode Ring Resonators”, JLT, Vol. 27., No. 12, June 15, 2009, pages 2035-2043).
1). With regard to claims 2 and 10, Kowalevicz et al disclose all of the subject matter as applied to claims 1 and 8 above.  But, Kowalevicz et al does not expressly disclose wherein the waveguide is not a single mode fiber and the relative phases of the complex modulated optical signal between multiple modes in the waveguide are not preserved.
However, first, Kowalevicz et al teaches “It should be understood by those of skill in the art with the benefit of this disclosure, that such information recovery is achieved without the necessity for a local coherent clock source or the need to support single-mode coupling, such as to a single mode fiber and delay-line interferometer, to demodulate the arriving optical signal” ([0060]), “a conventional optical receiver, without wavefront correction, that focuses and concentrates the rays of the light signal 512, e.g., an optic lens system, will result in a focused spot that is many times the diffraction-limited size, with regions of intensity variation that make coupling to a single mode fiber inefficient and unstable” ([0065]), “Aspects and embodiments as disclosed herein operate such that the phase-varying information is converted to intensity-varying information without the need to focus to a single-mode fiber, thus eliminating the need for wavefront correction that would otherwise be necessary to achieve stable and efficient coupling” ([0070]), and “aspects and embodiments disclosed herein may operate on free space optical signals, eliminating the need to couple light into a single mode fiber. Additionally, an etalon may be tuned to the wavelength of an optical signal, independent of modulation or communication rates, and therefore function over a broad range of information rates without the need to modify the characteristics of the receiver” ([0073]). That is, Kowalevicz et al clearly indicates that a single-mode fiber is not necessary, and the single-mode fiber is “inefficient and unstable”, which should be “eliminated”; and the system/method disclosed by Kowalevicz “achieve(s) stable and efficient coupling”, then it is obvious to one skilled in the art that a multi-mode fiber/waveguide should be used in the system so to utilize the “stable and efficient coupling”. And as discussed above, Kowalevicz et al discloses that the optical fiber or waveguide can be used in front of the resonator ([0035], “an optical signal may arrive via a free space signal path (e.g., free space optical, FSO) or a fiber or other waveguide system”; [0089], “capable of receiving signals from free space or via a fiber coupling or other optical waveguides and/or components”); therefore, Kowalevicz et al teaches/suggests to use a multi-mode fiber. Because of the multi-mode fiber, it is inherent that relative phases of the complex modulated optical signal between multiple modes in the waveguide are not preserved; it is a fundamental physics principle that different modes travel at different propagation velocity in the multi-mode fiber (modal dispersion); also refer to Figure 5B of Kowalevicz.
Second, Ruege et al discloses that a multi-mode fiber can be used to associated with a resonator to generate a fringe intensity pattern at the photo detector. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ruege et al with Kowalevicz et al so that a multi-mode fiber is used to convey the complex modulated optical signals, and a system/method with “stable and efficient coupling” can be obtained.
2). With regard to claim 5, Kowalevicz et al disclose all of the subject matter as applied to claim 1 above.  But, Kowalevicz et al does not expressly disclose wherein the complex modulated optical signal comprises a plurality of modes having a plurality of different relative phases.
However, first, Kowalevicz et al discloses that an optical fiber or waveguide is used to convey the optical signals to the resonator. And, Kowalevicz et al teaches “It should be understood by those of skill in the art with the benefit of this disclosure, that such information recovery is achieved without the necessity for a local coherent clock source or the need to support single-mode coupling, such as to a single mode fiber and delay-line interferometer, to demodulate the arriving optical signal” ([0060]), “a conventional optical receiver, without wavefront correction, that focuses and concentrates the rays of the light signal 512, e.g., an optic lens system, will result in a focused spot that is many times the diffraction-limited size, with regions of intensity variation that make coupling to a single mode fiber inefficient and unstable” ([0065]), “Aspects and embodiments as disclosed herein operate such that the phase-varying information is converted to intensity-varying information without the need to focus to a single-mode fiber, thus eliminating the need for wavefront correction that would otherwise be necessary to achieve stable and efficient coupling” ([0070]), and “aspects and embodiments disclosed herein may operate on free space optical signals, eliminating the need to couple light into a single mode fiber. Additionally, an etalon may be tuned to the wavelength of an optical signal, independent of modulation or communication rates, and therefore function over a broad range of information rates without the need to modify the characteristics of the receiver” ([0073]). That is, Kowalevicz et al clearly indicates that a single-mode fiber is not necessary, and the single-mode fiber is “inefficient and unstable”, which should be “eliminated”; and the system/method disclosed by Kowalevicz “achieve(s) stable and efficient coupling”, then it is obvious to one skilled in the art that a multi-mode fiber/waveguide should be used in the system so to utilize the “stable and efficient coupling”. And as discussed above, Kowalevicz et al discloses that the optical fiber or waveguide can be used in front of the resonator ([0035], “an optical signal may arrive via a free space signal path (e.g., free space optical, FSO) or a fiber or other waveguide system”; [0089], “capable of receiving signals from free space or via a fiber coupling or other optical waveguides and/or components”); therefore, Kowalevicz et al teaches/suggests to use a multi-mode fiber. Because of the multi-mode fiber, it is inherent that relative phases of the complex modulated optical signal between multiple modes in the waveguide are not preserved; or the complex modulated optical signal comprises a plurality of modes having a plurality of different relative phases; it is a fundamental physics principle that different modes travel at different propagation velocity in the multi-mode fiber (modal dispersion); also refer to Figure 5B of Kowalevicz.
Second, Ruege et al discloses that a multi-mode fiber can be used to associated with a resonator to generate a fringe intensity pattern at the photo detector. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ruege et al with Kowalevicz et al so that a multi-mode fiber is used to convey the complex modulated optical signals, and a system/method with “stable and efficient coupling” can be obtained.
3). With regard to claim 6, Kowalevicz et al and Ruege et al disclose all of the subject matter as applied to claims 1 and 5 above. And the combination of Kowalevicz et al and Ruege et al further discloses wherein the optical resonator has a plurality of regions (Figure 5B etc., [0061] etc., “an etalon may be purposefully designed to conform to a surface, or to have various regions responsive to differing wavelengths, or responsive to differing angles of arrival for a given wavelength, in certain examples”), wherein each region is configured to produce a temporary change in intensity of the optical signal energy in response to a phase change in the complex modulated optical signal so as to provide an average change in intensity of the intensity modulated signal that is related to the magnitude of plurality of absolute phase changes of the complex modulated optical signal ([0063], “Phase or other variations in any number of differing regions of the etalon's aperture may be simultaneously detected and converted into output intensity modulations at each of a respective output region”; [0065] and [0067] etc., “The output intensity at various regions of the output side of the etalon 520 may occur at different moments, differing in time on the order of magnitude of the wavelength, or frequency, of the light, but the overall output intensity across the back face of the etalon 520 will vary in intensity at a rate on the order of the modulation rate. Accordingly, the amplitude variations between various regions are relatively minor (e.g., in time) relative to the timing of the phase-encoded transitions (e.g., the duration of a symbol)”; that is, the optical resonator produces a temporary change in intensity of the optical signal energy in response to a phase change in the complex modulated optical signal so as to provide an average change in intensity of the intensity modulated signal that is related to the magnitude of plurality of absolute phase changes of the complex modulated optical signal).
4). With regard to claim 13, Kowalevicz et al disclose all of the subject matter as applied to claim 8 above.  But, Kowalevicz et al does not expressly disclose wherein the complex modulated optical signal comprises a plurality of modes having a plurality of relative phases deviations or relative phase differences.
However, first, Kowalevicz et al discloses that an optical fiber or waveguide is used to convey the optical signals to the resonator. And, Kowalevicz et al teaches “It should be understood by those of skill in the art with the benefit of this disclosure, that such information recovery is achieved without the necessity for a local coherent clock source or the need to support single-mode coupling, such as to a single mode fiber and delay-line interferometer, to demodulate the arriving optical signal” ([0060]), “a conventional optical receiver, without wavefront correction, that focuses and concentrates the rays of the light signal 512, e.g., an optic lens system, will result in a focused spot that is many times the diffraction-limited size, with regions of intensity variation that make coupling to a single mode fiber inefficient and unstable” ([0065]), “Aspects and embodiments as disclosed herein operate such that the phase-varying information is converted to intensity-varying information without the need to focus to a single-mode fiber, thus eliminating the need for wavefront correction that would otherwise be necessary to achieve stable and efficient coupling” ([0070]), and “aspects and embodiments disclosed herein may operate on free space optical signals, eliminating the need to couple light into a single mode fiber. Additionally, an etalon may be tuned to the wavelength of an optical signal, independent of modulation or communication rates, and therefore function over a broad range of information rates without the need to modify the characteristics of the receiver” ([0073]). That is, Kowalevicz et al clearly indicates that a single-mode fiber is not necessary, and the single-mode fiber is “inefficient and unstable”, which should be “eliminated”; and the system/method disclosed by Kowalevicz “achieve(s) stable and efficient coupling”, then it is obvious to one skilled in the art that a multi-mode fiber/waveguide should be used in the system so to utilize the “stable and efficient coupling”. And as discussed above, Kowalevicz et al discloses that the optical fiber or waveguide can be used in front of the resonator ([0035], “an optical signal may arrive via a free space signal path (e.g., free space optical, FSO) or a fiber or other waveguide system”; [0089], “capable of receiving signals from free space or via a fiber coupling or other optical waveguides and/or components”); therefore, Kowalevicz et al teaches/suggests to use a multi-mode fiber. Because of the multi-mode fiber, it is inherent that relative phases of the complex modulated optical signal between multiple modes in the waveguide are not preserved; or the plurality of modes have a plurality of relative phases deviations or relative phase differences; it is a fundamental physics principle that different modes travel at different propagation velocity in the multi-mode fiber (modal dispersion); also refer to Figure 5B of Kowalevicz.
Second, Ruege et al discloses that a multi-mode fiber can be used to associated with a resonator to generate a fringe intensity pattern at the photo detector. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ruege et al with Kowalevicz et al so that a multi-mode fiber is used to convey the complex modulated optical signals, and a system/method with “stable and efficient coupling” can be obtained.
5). With regard to claim 18, Kowalevicz et al disclose all of the subject matter as applied to claims 16 above.  But, Kowalevicz et al does not expressly disclose wherein the transmitting the complex modulated optical signal comprises transmitting a plurality of modes having a plurality of relative phase deviations or relative phase differences; and further comprising receiving the complex modulated optical signal at the waveguide with the plurality of modes having the plurality of relative phase deviations or relative phase differences caused by transmission through the free space.
However, first, Kowalevicz et al discloses that an optical fiber or waveguide is used to convey the optical signals to the resonator. And, Kowalevicz et al teaches “It should be understood by those of skill in the art with the benefit of this disclosure, that such information recovery is achieved without the necessity for a local coherent clock source or the need to support single-mode coupling, such as to a single mode fiber and delay-line interferometer, to demodulate the arriving optical signal” ([0060]), “a conventional optical receiver, without wavefront correction, that focuses and concentrates the rays of the light signal 512, e.g., an optic lens system, will result in a focused spot that is many times the diffraction-limited size, with regions of intensity variation that make coupling to a single mode fiber inefficient and unstable” ([0065]), “Aspects and embodiments as disclosed herein operate such that the phase-varying information is converted to intensity-varying information without the need to focus to a single-mode fiber, thus eliminating the need for wavefront correction that would otherwise be necessary to achieve stable and efficient coupling” ([0070]), and “aspects and embodiments disclosed herein may operate on free space optical signals, eliminating the need to couple light into a single mode fiber. Additionally, an etalon may be tuned to the wavelength of an optical signal, independent of modulation or communication rates, and therefore function over a broad range of information rates without the need to modify the characteristics of the receiver” ([0073]). That is, Kowalevicz et al clearly indicates that a single-mode fiber is not necessary, and the single-mode fiber is “inefficient and unstable”, which should be “eliminated”; and the system/method disclosed by Kowalevicz “achieve(s) stable and efficient coupling”, then it is obvious to one skilled in the art that a multi-mode fiber/waveguide should be used in the system so to utilize the “stable and efficient coupling”. And as discussed above, Kowalevicz et al discloses that the optical fiber or waveguide can be used in front of the resonator ([0035], “an optical signal may arrive via a free space signal path (e.g., free space optical, FSO) or a fiber or other waveguide system”; [0089], “capable of receiving signals from free space or via a fiber coupling or other optical waveguides and/or components”); therefore, Kowalevicz et al teaches/suggests to use a multi-mode fiber. Because of the multi-mode fiber, it is inherent that the plurality of modes have a plurality of relative phase deviations or relative phase differences; and the resonator/detector receives the complex modulated optical signal at the waveguide with the plurality of modes having the plurality of relative phase deviations, or relative phase differences caused by transmission through the free space (Figure 5B, also refer to 112 rejection above); it is a fundamental physics principle that different modes travel at different propagation velocity in the multi-mode fiber (modal dispersion); also refer to Figure 5B of Kowalevicz.
Second, Ruege et al discloses that a multi-mode fiber can be used to associated with a resonator to generate a fringe intensity pattern at the photo detector. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ruege et al with Kowalevicz et al so that a multi-mode fiber is used to convey the complex modulated optical signals, and a system/method with “stable and efficient coupling” can be obtained.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalevicz et al (US 20180091228) in view of Ruege et al (Ruege et al: “Multimode Waveguides Coupled to Single Mode Ring Resonators”, JLT, Vol. 27., No. 12, June 15, 2009, pages 2035-2043) and Dupuis et al (US 2020/0067626).
Kowalevicz et al disclose all of the subject matter as applied to claims 1 and 8 above.  But, Kowalevicz et al does not expressly disclose wherein the waveguide is or includes a multimode waveguide that includes one of a step index fiber, a graded multimode fiber, and a spatial division multiplex multimode fiber.
However, first, Kowalevicz et al teaches “It should be understood by those of skill in the art with the benefit of this disclosure, that such information recovery is achieved without the necessity for a local coherent clock source or the need to support single-mode coupling, such as to a single mode fiber and delay-line interferometer, to demodulate the arriving optical signal” ([0060]), “a conventional optical receiver, without wavefront correction, that focuses and concentrates the rays of the light signal 512, e.g., an optic lens system, will result in a focused spot that is many times the diffraction-limited size, with regions of intensity variation that make coupling to a single mode fiber inefficient and unstable” ([0065]), “Aspects and embodiments as disclosed herein operate such that the phase-varying information is converted to intensity-varying information without the need to focus to a single-mode fiber, thus eliminating the need for wavefront correction that would otherwise be necessary to achieve stable and efficient coupling” ([0070]), and “aspects and embodiments disclosed herein may operate on free space optical signals, eliminating the need to couple light into a single mode fiber. Additionally, an etalon may be tuned to the wavelength of an optical signal, independent of modulation or communication rates, and therefore function over a broad range of information rates without the need to modify the characteristics of the receiver” ([0073]). That is, Kowalevicz et al clearly indicates that a single-mode fiber is not necessary, and the single-mode fiber is “inefficient and unstable”, which should be “eliminated”; and the system/method disclosed by Kowalevicz “achieve(s) stable and efficient coupling”, then it is obvious to one skilled in the art that a multi-mode fiber/waveguide should be used in the system so to utilize the “stable and efficient coupling”. And as discussed above, Kowalevicz et al discloses that the optical fiber or waveguide can be used in front of the resonator ([0035], “an optical signal may arrive via a free space signal path (e.g., free space optical, FSO) or a fiber or other waveguide system”; [0089], “capable of receiving signals from free space or via a fiber coupling or other optical waveguides and/or components”); therefore, Kowalevicz et al teaches/suggests to use a multi-mode fiber. Because of the multi-mode fiber, it is inherent that relative phases of the complex modulated optical signal between multiple modes in the waveguide are not preserved; it is a fundamental physics principle that different modes travel at different propagation velocity in the multi-mode fiber (modal dispersion); also refer to Figure 5B of Kowalevicz.
Second, Ruege et al discloses that a multi-mode fiber can be used to associated with a resonator to generate a fringe intensity pattern at the photo detector. Also, a step index fiber, a graded multimode fiber, and a spatial division multiplex multimode fiber are just the types of fibers being widely used in the art; e.g., another prior art, Dupuis et al discloses that a multi-mode fiber can be a step index fiber, a graded-index fiber etc. ([0037]); and a resonator can be associated with the multi-mode fiber ([0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ruege et al and Dupuis et al with Kowalevicz et al so that a multi-mode fiber is used to convey the complex modulated optical signals, and a system/method with “stable and efficient coupling” can be obtained.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kowalevicz et al (US 20180091228) in view of Ruege et al (Ruege et al: “Multimode Waveguides Coupled to Single Mode Ring Resonators”, JLT, Vol. 27., No. 12, June 15, 2009, pages 2035-2043) and Witzens (US 2013/0221211).
1). With regard to claim 21, Kowalevicz et al disclose all of the subject matter as applied to claim 1 above.  But, Kowalevicz et al does not expressly disclose the optical signal receiver of claim 1, further comprising a multimode fiber coupling an output of the optical resonator to the detector and wherein the intensity modulated signal is provided from the optical resonator to the detector by the multimode fiber.
However, first, Kowalevicz et al discloses that an optical fiber or waveguide is used to convey the optical signals ([0035], “an optical signal may arrive via a free space signal path (e.g., free space optical, FSO) or a fiber or other waveguide system”; [0089], “Additional benefits associated with the use of an optical resonator, such as an etalon, as a front end component combined with a processing subsystem, for the reception of modulated optical signals, include flexible operation, capable of receiving signals from free space or via a fiber coupling or other optical waveguides and/or components”).
 And, Kowalevicz et al teaches “It should be understood by those of skill in the art with the benefit of this disclosure, that such information recovery is achieved without the necessity for a local coherent clock source or the need to support single-mode coupling, such as to a single mode fiber and delay-line interferometer, to demodulate the arriving optical signal” ([0060]), “a conventional optical receiver, without wavefront correction, that focuses and concentrates the rays of the light signal 512, e.g., an optic lens system, will result in a focused spot that is many times the diffraction-limited size, with regions of intensity variation that make coupling to a single mode fiber inefficient and unstable” ([0065]), “Aspects and embodiments as disclosed herein operate such that the phase-varying information is converted to intensity-varying information without the need to focus to a single-mode fiber, thus eliminating the need for wavefront correction that would otherwise be necessary to achieve stable and efficient coupling” ([0070]), and “aspects and embodiments disclosed herein may operate on free space optical signals, eliminating the need to couple light into a single mode fiber. Additionally, an etalon may be tuned to the wavelength of an optical signal, independent of modulation or communication rates, and therefore function over a broad range of information rates without the need to modify the characteristics of the receiver” ([0073]). That is, Kowalevicz et al clearly indicates that a single-mode fiber is not necessary, and the single-mode fiber is “inefficient and unstable”, which should be “eliminated”; and the system/method disclosed by Kowalevicz “achieve(s) stable and efficient coupling”, then it is obvious to one skilled in the art that a multi-mode fiber/waveguide should be used in the system so to utilize the “stable and efficient coupling”. And as discussed above, Kowalevicz et al discloses that the optical fiber or waveguide can be used in front of the resonator; therefore, Kowalevicz et al teaches/suggests to use a multi-mode fiber.
Second, Ruege et al discloses that a multi-mode fiber can be used to associated with a resonator to generate a fringe intensity pattern at the photo detector. Another prior art, Witzens, discloses that a detector (e.g., 3 in Figure 1) can be used to receive signal from a resonator (2) via a multi-mode fiber (fiber segment 1 from resonator 2 to photodetector 3, [0009] and [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ruege et al and Witzens with Kowalevicz et al so that multi-mode fibers are used to convey the optical signals to/from the resonator, and then sent to detector, and a system/method with “stable and efficient coupling” can be obtained.
2). With regard to claim 22, Kowalevicz et al disclose all of the subject matter as applied to claim 12 above.  But, Kowalevicz et al does not expressly disclose wherein receiving the complex modulated signal at the waveguide includes receiving the complex modulated signal with a first multimode fiber and providing the complex modulated signal to the optical resonator, and wherein the method further comprises providing the intensity modulated optical signal from the optical resonator to the detector through a second multimode fiber.
However, first, Kowalevicz et al discloses that an optical fiber or waveguide is used to convey the optical signals ([0035], “an optical signal may arrive via a free space signal path (e.g., free space optical, FSO) or a fiber or other waveguide system”; [0089], “Additional benefits associated with the use of an optical resonator, such as an etalon, as a front end component combined with a processing subsystem, for the reception of modulated optical signals, include flexible operation, capable of receiving signals from free space or via a fiber coupling or other optical waveguides and/or components”).
 And, Kowalevicz et al teaches “It should be understood by those of skill in the art with the benefit of this disclosure, that such information recovery is achieved without the necessity for a local coherent clock source or the need to support single-mode coupling, such as to a single mode fiber and delay-line interferometer, to demodulate the arriving optical signal” ([0060]), “a conventional optical receiver, without wavefront correction, that focuses and concentrates the rays of the light signal 512, e.g., an optic lens system, will result in a focused spot that is many times the diffraction-limited size, with regions of intensity variation that make coupling to a single mode fiber inefficient and unstable” ([0065]), “Aspects and embodiments as disclosed herein operate such that the phase-varying information is converted to intensity-varying information without the need to focus to a single-mode fiber, thus eliminating the need for wavefront correction that would otherwise be necessary to achieve stable and efficient coupling” ([0070]), and “aspects and embodiments disclosed herein may operate on free space optical signals, eliminating the need to couple light into a single mode fiber. Additionally, an etalon may be tuned to the wavelength of an optical signal, independent of modulation or communication rates, and therefore function over a broad range of information rates without the need to modify the characteristics of the receiver” ([0073]). That is, Kowalevicz et al clearly indicates that a single-mode fiber is not necessary, and the single-mode fiber is “inefficient and unstable”, which should be “eliminated”; and the system/method disclosed by Kowalevicz “achieve(s) stable and efficient coupling”, then it is obvious to one skilled in the art that a multi-mode fiber/waveguide should be used in the system so to utilize the “stable and efficient coupling”. And as discussed above, Kowalevicz et al discloses that the optical fiber or waveguide can be used in front of the resonator; therefore, Kowalevicz et al teaches/suggests to use a multi-mode fiber.
Second, Ruege et al discloses that a multi-mode fiber can be used to associated with a resonator to generate a fringe intensity pattern at the photo detector. Another prior art, Witzens, discloses that a detector (e.g., 3 in Figure 1) can be used to receive signal from a resonator (2) via a multi-mode fiber (fiber segment 1 from resonator 2 to photodetector 3, [0009] and [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ruege et al and Witzens with Kowalevicz et al so that multi-mode fibers are used to convey the optical signals to/from the resonator, and then sent to detector, and a system/method with “stable and efficient coupling” can be obtained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190158208 A1
US 10256917 B2
US 20190007091 A1
US 10250292 B2
US 20180145765 A1
US 20180145764 A1
US 20180102853 A1
US 20180091232 A1
US 20180091230 A1
US 20160094308 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        September 23, 2022